Exhibit 10.56(a) SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 4, 2008 among FRONTIER AIRLINES HOLDINGS, INC., a Debtor and Debtor in Possession, as a Borrower, FRONTIER AIRLINES, INC., a Debtor and Debtor in Possession, as a Borrower, LYNX AVIATION, INC., a Debtor and Debtor in Possession, as a Borrower, THE LENDERS SIGNATORY HERETO FROM TIME TO TIME, as Lenders, and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION as Administrative Agent TABLE OF CONTENTS Page 1. AMOUNT AND TERMS OF CREDIT 1.1 Credit Facilities. 1.2 Prepayments. 1.3 Priority and Application of Payments. 1.4 Use of Proceeds. 1.5 Interest and Applicable Margins. 1.6 Fees. 1.7 Receipt of Payments. 1.8 Loan Account and Accounting. 1.9 Indemnity. 1.10 Access. 1.11 Taxes. 1.12 Capital Adequacy; Increased Costs; Illegality. 2. CONDITIONS PRECEDENT 2.1 Stage 1 Conditions. 2.2 Stage 2 Conditions. 2.3 Conditions to each Borrowing. 3. REPRESENTATIONS AND WARRANTIES 3.1 Corporate Existence; Compliance with Law. 3.2 Executive Offices, Collateral Locations, FEIN. 3.3 Corporate Power, Authorization, Enforceable Obligations.[INSERT PAGE NUMBER] 3.4 Financial Statements, Projections and Reports. 3.5 Material Adverse Effect; Burdensome Restrictions; Default. 3.6 Ownership of Property; Real Estate; Liens. 3.7 Labor Matters. 3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness. 3.9 Government Regulation. 3.10 Margin Regulations. 3.11 Taxes. 3.12 ERISA. 3.13 No Litigation. 3.14 Intellectual Property. 3.15 Full Disclosure. 3.16 Environmental Matters. 3.17 Insurance. 3.18 Use of Proceeds. 3.19 Deposit. 3.20 Compliance With Industry Standards. 3.21 Secured, Super-Priority Obligations. 3.22 Certificated Air Carrier. 3.23 Slots and Gate Interests. 3.24 Section 1110 Assets. 3.25 Patriot Act. 4. FINANCIAL STATEMENTS AND INFORMATION 4.1 Reports and Notices. 4.2 Communication with Accountants. 5. AFFIRMATIVE COVENANTS 5.1 Maintenance of Existence and Conduct of Business. 5.2 Payment of Taxes. 5.3 Books and Records. 5.4 Insurance. 5.5 Compliance with Laws. 5.6 IntellectualProperty. 5.7 Environmental Matters. 5.8 Further Assurances. 5.9 Additional Collateral Documents. 5.10 Labor Contracts. 5.11 Slot Utilization. 5.12 ERISA/Labor Matters. 5.13 Maintenance of Liens and Collateral. 5.14 Use of Proceeds. 5.15 Cash Management Systems. 5.16 Access. 5.17 Fuel Hedging. 6. NEGATIVE COVENANTS 6.1 Mergers. 6.2 Investments; Loans and Advances. 6.3 Indebtedness. 6.4 Affiliate Transactions. 6.5 Capital Structure and Business. 6.6 Guaranteed Indebtedness. 6.7 Liens. 6.8 Sale of Stock and Assets. 6.9 Financial Covenants. 6.10 Hazardous Materials. 6.11 Sale-Leasebacks. 6.12 Restricted Payments. 6.13 Change of Corporate Name or Location; Change of Fiscal Year. 6.14 Limitation on Negative Pledge Clauses. 6.15 No Speculative Transactions. 6.16 Real Estate Purchases and Leases. 6.17 Subsidiaries. 6.18 Material Contracts. 7. TERM 7.1 Termination. 7.2 Survival of Obligations Upon Termination of Financing Arrangements. 8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES 8.1 Events of Default. 8.2 Remedies. 8.3 Waivers by Borrowers. 8.4 Liquidation Budget. 9. JOINT AND SEVERAL LIABILITY 10. SECURITY 10.1 Security. 10.2 Perfection of Security Interests. 10.3 Rights of Lenders; Limitations on Lenders’Obligations. 10.4 Covenants of the Borrowers with Respect to Collateral. 10.5 Performance by Administrative Agent of the Borrowers’Obligations. 10.6 Limitation on the Administrative Agent’s duty in Respect of Collateral. 10.7 Remedies; Rights Upon Default. 10.8 The Administrative Agent’s Appointment as Attorney-in-Fact. 10.9 Release of Collateral. 11. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF ADMINISTRATIVE AGENT 11.1 Assignment and Participations. 11.2 Appointment of Administrative Agent 11.3 Rights as a Lender 11.4 Exculpatory Provisions. 11.5 Reliance by Administrative Agent. 11.6 Delegation of Duties. 11.7 Resignation of Administrative Agent. 11.8 Non-Reliance on Administrative Agent and Other Lenders. 11.9 Collateral and Guaranty Matters 11.10 Indemnification 12. SUCCESSORS AND ASSIGNS 12.1 Successors and Assigns. 13. MISCELLANEOUS 13.1 Complete Agreement; Modification of Agreement. 13.2 Amendments and Waivers. 13.3 Fees and Expenses. 13.4 No Waiver. 13.5 Remedies. 13.6 Severability. 13.7 Conflict of Terms. 13.8 Confidentiality. This
